DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Acknowledgements
This Office Action is in response to the response filed on February 11, 2022 (“February 2022 Response”).  The February 2022 Response contained, inter alia, claim amendments (“February 2022 Claim Amendments”) and “REMARKS” (“February 2022 Remarks”).
Claims 1, 4-27, 30-51, and 53-57 have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-6, 9-11, 15, 17-19, 21-27, 30-32, 35-37, 41, 43-45, 47-51, and 53-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US 2009/0125407 A1)(“Lee”) in view of Jaalinoja et al. (US 2003/0014315 A1)(“Jaalinoja”) and further in view of Saarinen et al. (US 2008/0071637 A1)(“Saarinen”) and Miller et al. (US 2005/0041667 A1)(“Miller”).

As to Claim 1, Lee discloses a method of displaying a validating visual object, executed by a computer system comprised of a mobile device (computer 101) comprised of a display screen connected by a data network to a server (Fig.1), said method comprising: 
receiving at the server (server 102) a selected visual indicator (“ticket layout information,” [0043]) to provide a validating visual object (“contents that the user wants to put in the ticket,” [0043]); 
storing the selected validating visual object in a data record (“member content,” [0015]) associated with a purchased ticket (“ticket purchaser” [0019])([0015], [0019] and [0048]), wherein the data record associated with a purchased ticket-contains a unique token (“member ID,” [0019]) associated with the purchased ticket ([0019]); 
Lee does not directly disclose
fetching the unique token associated with the purchased ticket over a data channel, by a mobile device; 
transmitting the unique token associated with the purchased ticket from the mobile device to a system with a database, wherein the system with a database checks that the unique token associated with the purchased ticket is valid and upon confirmation that the unique token is valid transmits back to the mobile device a ticket payload, wherein the ticket payload contains computer code that causes the validating visual object to be displayed on a display screen,
receiving a dynamic script code as part of the ticket payload; and 
altering the computer code that causes the validating visual object to be displayed on a display screen using the received dynamic script code,
wherein the validating visual object is displayed when a user holds down a button on the user interface of the mobile device and when the button is released by the user the validating visual object is destroyed.
Jaalinoja teaches
fetching a unique token associated with the purchased (“buyer,” [0055], [0070]) ticket (“ticket,” [0055]) over a data channel, by a mobile device ([0026], “The user can then later fetch a token from the token storage system into his mobile communication means, and use the token,” [0068]); 
transmitting the unique token associated with the purchased ticket from the mobile device to a system (“verifying system,” [0027], [0032], [0063]) with a database (“database,” [0063]), wherein the system with a database checks that the unique token associated with the purchased ticket is valid ([0008], [0019], [0032]-[0042], [0045], [0055], [0058], and [0065]) and upon confirmation that the unique token is valid, obtaining the ticket ([0058]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee by the features of Jaalinoja and in particular to include in Lee, the features of fetching the unique token associated with the purchased ticket over a data channel, by a mobile device; transmitting the unique token associated with the purchased ticket from the mobile device to a system with a database, wherein the system with a database checks that the unique token associated with the purchased ticket is valid and upon confirmation that the unique token is valid, as taught by Jaalinoja.  A person having ordinary skill in the art would have been motivated to combine these features because it would help people “to buy and obtain the tickets early, and use them later” (Jaalinoja, [0004]).
Saarninen teaches 
transmits back to the mobile device a ticket payload (“mobile active ticket application 22b’,” [0068]), wherein the ticket payload contains computer code that causes the validating visual object (“active ticket,” [0068]) to be displayed on a display screen ([0068]),
receiving a dynamic script code (“control data,” [0082]) as part of the ticket payload ([0035], [0047], [0068], and [0082]); and 
altering the computer code that causes the validating visual object to be displayed on a display screen using the received dynamic script code ([0047]-[0050] and [0082]),
wherein the validating visual object is displayed when a user holds down a button (“Use” button, [0077]) on the user interface of the mobile device (Fig.3B, [0077]-[0078], [0117], and [0163]) and when the object is used by the user the validating visual object is destroyed (Fig.3C, [0077]-[0078], and [0117]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja combination’s upon confirmation that the unique token is valid, the features of transmitting back to the mobile device a ticket payload, wherein the ticket payload contains computer code that causes the validating visual object to be displayed on a display screen, as taught by Saarinen, and to include in the Lee/Jaalinoja combination, the features of receiving a dynamic script code as part of the ticket payload; and altering the computer code that causes the validating visual object to be displayed on a display screen using the received dynamic script code, and wherein the validating visual object is displayed when a user holds down a button on the user interface of the mobile device and when the object is used by the user the validating visual object is destroyed, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because Jaalinoja already teaches that upon confirmation that the unique token is valid, issuing a physical ticket ([0058]); therefore, instead of issuing a physical ticket, transmitting back to the mobile device a ticket payload, would overcome the known problems associated with physical tickets such as “2) It is hard to check whether the known ticket is a stolen ticket in most cases, e.g. movie ticket. 3) It is hard to do digital management for the tickets. 4) The physical ticket wastes a lot of paper” (Saarinen, [0005]) and it would also prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [0017]).
While Saarinen does not directly disclose that when the button is released (after holding it down) would constitute a “use” of the ticket (Saarinen teaches that a “use” could be the user clicking on a “Use” icon; see [0077], and that “[a]fter the ticket is used, either the ticket issuer server or the ticket inspector may disable the active ticket by either upgrading the valid ticket to an invalid ticket or destroying the valid ticket.” [0117]);
Miller teaches when a button is released by the user a digital object is destroyed (“the help screen remains active while button "D" is activated, and the help screen is deactivated (e.g., removed from the display) when the "D" button is released,” [0030]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen combination by the features of Miller and in particular to include when an object is used in the Lee/Jaalinoja/Saarinen combination, the feature that a button is released by the user, as taught by Miller.
A person having ordinary skill in the art would have been motivated to combine these features because it would provide a simple manner to navigate and select content for the user (Miller, [0031]).

As to Claim 4, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose receiving as input into the mobile device, through a user interface, an entry code associated with the user of the mobile device to provide an input key that permits the computer code to operate in order to display the validating visual object when the input key is verified to be associated with the received ticket payload and to prohibit such operation in the absence of such verification.
Saarinen teaches receiving as input into the mobile device, through a user interface, an entry code (“user…confirms the purchase,” [0142]) associated with the user of the mobile device to provide an input key that permits the computer code to operate in order to display the validating visual object when the input key is verified to be associated with the received ticket payload and to prohibit such operation in the absence of such verification ([0150]-[0151]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the features of receiving as input into the mobile device, through a user interface, an entry code associated with the user of the mobile device to provide an input key that permits the computer code to operate in order to display the validating visual object when the input key is verified to be associated with the received ticket payload and to prohibit such operation in the absence of such verification, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because it would prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).

As to Claim 5, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose but Saarinen teaches destroying the ticket payload after a pre-determined period of time has expired since the validating visual object was displayed a first time on the mobile device ([0117] and [0134]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the feature of destroying the ticket payload after a pre-determined period of time has expired since the validating visual object was displayed a first time on the mobile device, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because it would prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).

As to Claim 6, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose but Saarinen teaches extracting additional embedded information (“advertisement,” [0141]) within the ticket payload and displaying that additional embedded information on the mobile device screen ([0141]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the feature of extracting additional embedded information within the ticket payload and displaying that additional embedded information on the mobile device screen, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because it would prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).

As to Claim 9, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose but Saarinen teaches receiving a decryption key ([0150]); and decrypting the ticket payload using the decryption key in order to obtain the visual validating object ([0150]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the features of receiving a decryption key; and decrypting the ticket payload using the decryption key in order to obtain the visual validating object, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because it would prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).

As to Claim 10, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose but Saarinen teaches where the decryption key is a private key uniquely associated with the mobile device and associated with a public key used to encrypt the ticket payload ([0096]-[0108]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the feature of where the decryption key is a private key uniquely associated with the mobile device and associated with a public key used to encrypt the ticket payload, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because it would prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).

As to Claim 11, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose but Saarinen teaches detecting that the decryption key is valid for the mobile device ([0150]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the feature of detecting that the decryption key is valid for the mobile device, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because it would prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).


As to Claim 15, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose but Saarinen teaches receiving from the mobile device data representing the current location of the mobile device to provide received location data ([0019] and [0133]); determining whether the received location data is within a pre-determined area associated with a specific use ([0019] and [0133]); and upon determining the received location data is within a pre-determined area associated with a specific use, transmitting to the mobile device a command to display the validating visual object ([0019] and [0133]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the features of receiving from the mobile device data representing the current location of the mobile device to provide received location data; determining whether the received location data is within a pre-determined area associated with a specific use; and upon determining the received location data is within a pre-determined area associated with a specific use, transmitting to the mobile device a command to display the validating visual object, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because it would prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).

As to Claim 17, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose but Saarinen teaches determining that a pre-determined time period associated with the ticket payload has not expired and permitting the display of the visual validating object ([0023]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the feature of determining that a pre-determined time period associated with the ticket payload has not expired and permitting the display of the visual validating object, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because it would prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).

As to Claim 18, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose but Saarinen teaches receiving data representing a pre-determined expiration time associated with the ticket payload and prohibiting the display of the validating visual object after the pre-determined expiration time ([0023]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the feature of receiving data representing a pre-determined expiration time associated with the ticket payload and prohibiting the display of the validating visual object after the pre-determined expiration time, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because it would prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).

As to Claim 19, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose but Saarinen teaches receiving data representing a pre-determined ticket type (“States,” [0017]) associated with the ticket payload and in dependence on such pre-determined ticket type data, causing the display of the validating visual object to indicate the pre-determined ticket type ([0017]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the feature of receiving data representing a pre-determined ticket type associated with the ticket payload and in dependence on such pre-determined ticket type data, causing the display of the validating visual object to indicate the pre-determined ticket type, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because it would prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).


As to Claim 21, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose but Saarinen teaches associating the selected visual validating object with an event to provide an associated event ([0017] and [0163]); verifying that the purchased ticket is for the associated event ([0051]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the features of associating the selected visual validating object with an event to provide an associated event and verifying that the purchased ticket is for the associated event, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because it would prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).

As to Claim 22, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose but Saarinen teaches transmitting the validating visual object to a remote device that is distinct from the mobile device that fetched the unique token ([0170]-[0178]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the feature of transmitting the validating visual object to a remote device that is distinct from the mobile device that fetched the unique token, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because it would prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).

As to Claim 23, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose but Saarinen teaches the step of transmitting an authorization key to mobile device that fetched the unique token ([0051], [0142], and [0151]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the feature of transmitting an authorization key to mobile device that fetched the unique token, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because it would prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).

As to Claim 24, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose but Saarinen teaches encrypting the ticket payload using the authorization key ([0051]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the feature of encrypting the ticket payload using the authorization key, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because it would prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).

As to Claim 25, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose but Saarinen teaches encrypting the ticket payload with a public key for which the transmitted authorization key is the associated private key ([0105]-[0106]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the feature of encrypting the ticket payload with a public key for which the transmitted authorization key is the associated private key, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because it would prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [0017]).

As to Claim 26, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose but Saarinen teaches transmitting to a server a request to obtain the purchased ticket which is represented by the ticket payload so as to cause the server to execute a transaction that modifies a data record corresponding to the purchased ticket that indicates that the ticket was purchased already by another purchaser in order to associate the ticket with the user of the mobile device displaying the validating visual object and with the mobile device itself ([0170]-[0173]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the features of transmitting to a server a request to obtain the purchased ticket which is represented by the ticket payload so as to cause the server to execute a transaction that modifies a data record corresponding to the purchased ticket that indicates that the ticket was purchased already by another purchaser in order to associate the ticket with the user of the mobile device displaying the validating visual object and with the mobile device itself, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because it would prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [0017]).

As to Claim 27, Lee discloses a method of displaying a validating visual object, executed by a computer device (computer 101) comprised of a display screen connected by a data network to a server (Fig.1), said object being pre-selected to correspond to a specific use comprising: 
receiving at the server (server 102) a selected visual indicator (“ticket layout information,” [0043]) to provide a validating visual object (“contents that the user wants to put in the ticket,” [0043]); 
storing the selected validating visual object in a data record (“member content,” [0015]) associated with a purchased ticket (“ticket purchaser” [0019])([0015], [0019] and [0048]), wherein the data record associated with a purchased ticket-contains a unique token (“member ID,” [0019]) associated with the purchased ticket ([0019]); 
Lee does not directly disclose
fetching the unique token associated with the purchased ticket over a data channel, by a computer device; 
transmitting the unique token associated with the purchased ticket to a system with a database, wherein the system with a database checks that the unique token associated with the purchased ticket is valid and upon confirmation that the unique token is valid transmits back to the computer device a ticket payload, wherein the ticket payload contains computer code that causes the validating visual object to be displayed on a display screen,
receiving a dynamic script code as part of the ticket payload, 
altering the computer code that causes the validating visual object to be displayed on a display screen using the received dynamic script code; and
displaying the validating visual object when a user holds down a button on the user interface of the computer device and when the button is released by the user the validating visual object is destroyed.
Jaalinoja teaches
fetching a unique token associated with the purchased (“buyer,” [0055], [0070]) ticket (“ticket,” [0055]) over a data channel, by a computer device ([0026], “The user can then later fetch a token from the token storage system into his mobile communication means, and use the token,” [0068]); 
transmitting the unique token associated with the purchased ticket to a system (“verifying system,” [0027], [0032], [0063]) with a database (“database,” [0063]), wherein the system with a database checks that the unique token associated with the purchased ticket is valid ([0008], [0019], [0032]-[0042], [0045], [0055], [0058], and [0065]) and upon confirmation that the unique token is valid, obtaining the ticket ([0058]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee by the features of Jaalinoja and in particular to include in Lee, the features of fetching the unique token associated with the purchased ticket over a data channel, by a computer device, and transmitting the unique token associated with the purchased ticket to a system with a database, wherein the system with a database checks that the unique token associated with the purchased ticket is valid and upon confirmation that the unique token is valid, obtaining the ticket, as taught by Jaalinoja.
A person having ordinary skill in the art would have been motivated to combine these features because it would help people “to buy and obtain the tickets early, and use them later” (Jaalinoja, [0004]).
Saarninen teaches 
transmits back to the computer device a ticket payload (“mobile active ticket application 22b’,” [0068]), wherein the ticket payload contains computer code that causes the validating visual object (“active ticket,” [0068]) to be displayed on a display screen ([0068]),
receiving a dynamic script code (“control data,” [0082]) as part of the ticket payload ([0035], [0047], [0068], and [0082]); and 
altering the computer code that causes the validating visual object to be displayed on a display screen using the received dynamic script code ([0047]-[0050] and [0082]); and
displaying the validating visual object when a user holds down a button (“Use” button, [0077]) on the user interface of the computer device (Fig.3B, [0077]-[0078], [0117], and [0163]) and when the object is used by the user the validating visual object is destroyed (Fig.3C, [0077]-[0078], and [0117]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja combination’s upon confirmation that the unique token is valid, the features of transmitting back to the computer device a ticket payload, wherein the ticket payload contains computer code that causes the validating visual object to be displayed on a display screen, as taught by Saarinen, and to include in the Lee/Jaalinoja combination, the features of receiving a dynamic script code as part of the ticket payload; altering the computer code that causes the validating visual object to be displayed on a display screen using the received dynamic script code; and displaying the validating visual object when a user holds down a button on the user interface of the computer device and when the object is used by the user the validating visual object is destroyed, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because Jaalinoja already teaches that upon confirmation that the unique token is valid, issuing a physical ticket ([0058]); therefore, instead of issuing a physical ticket, transmitting back to the mobile device a ticket payload, would overcome the known problems associated with physical tickets such as “2) It is hard to check whether the known ticket is a stolen ticket in most cases, e.g. movie ticket. 3) It is hard to do digital management for the tickets. 4) The physical ticket wastes a lot of paper” (Saarinen, [0005]) and it would also prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).
While Saarinen does not directly disclose that when the button is released (after holding it down) would constitute a “use” of the ticket (Saarinen teaches that a “use” could be the user clicking on a “Use” icon; see [0077], and that “[a]fter the ticket is used, either the ticket issuer server or the ticket inspector may disable the active ticket by either upgrading the valid ticket to an invalid ticket or destroying the valid ticket.” [0117]);
Miller teaches when a button is released by the user a digital object is destroyed (“the help screen remains active while button "D" is activated, and the help screen is deactivated (e.g., removed from the display) when the "D" button is released.” [0030]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen combination by the features of Miller and in particular to include when an object is used in the Lee/Jaalinoja/Saarinen combination, the feature that a button is released by the user, as taught by Miller.
A person having ordinary skill in the art would have been motivated to combine these features because it would provide a simple manner to navigate and select content for the user (Miller, [0031]).

As to Claim 30, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose receiving as input into the computer device, through a user interface, an entry code associated with the user of the computer device to provide an input key that permits the computer code to operate in order to display the validating visual object when the input key is verified to be associated with the received ticket payload and to prohibit such operation in the absence of such verification.
Saarinen teaches receiving as input into the computer device, through a user interface, an entry code (“user…confirms the purchase,” [0142]) associated with the user of the computer device to provide an input key that permits the computer code to operate in order to display the validating visual object when the input key is verified to be associated with the received ticket payload and to prohibit such operation in the absence of such verification ([0150]-[0151]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the features of receiving as input into the computer device, through a user interface, an entry code associated with the user of the computer device to provide an input key that permits the computer code to operate in order to display the validating visual object when the input key is verified to be associated with the received ticket payload and to prohibit such operation in the absence of such verification, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because it would prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).

As to Claim 31, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose but Saarinen teaches destroying the ticket payload after a pre-determined period of time has expired since the validating visual object was displayed a first time on the computer device ([0117] and [0134]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the feature of destroying the ticket payload after a pre-determined period of time has expired since the validating visual object was displayed a first time on the computer device, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because it would prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).

As to Claim 32, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose but Saarinen teaches extracting additional embedded information (“advertisement,” [0141]) within the ticket payload and displaying that additional embedded information on the computer device screen ([0141]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the feature of extracting additional embedded information within the ticket payload and displaying that additional embedded information on the computer device screen, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because it would prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).

As to Claim 35, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.   Lee does not directly disclose but Saarinen teaches receiving a decryption key ([0150]); and decrypting the ticket payload using the decryption key in order to obtain the visual validating object ([0150]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the feature of teaches receiving a decryption key; and decrypting the ticket payload using the decryption key in order to obtain the visual validating object, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because it would prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).


As to Claim 36, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose but Saarinen teaches where the decryption key is a private key uniquely associated with the computer device and associated with a public key used to encrypt the ticket payload ([0096]-[0108]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the feature where the decryption key is a private key uniquely associated with the computer device and associated with a public key used to encrypt the ticket payload, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because it would prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).

As to Claim 37, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose but Saarinen teaches detecting that the decryption key is valid for the computer device ([0150]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the feature of detecting that the decryption key is valid for the computer device, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because it would prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).

As to Claim 41, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose but Saarinen teaches receiving from the mobile device data representing the current location of the mobile device to provide received location data ([0019] and [0133]); determining whether the received location data is within a pre-determined area associated with a specific use ([0019] and [0133]); and upon determining the received location data is within a pre-determined area associated with a specific use, transmitting to the mobile device a command to display the validating visual object ([0019] and [0133]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the features of receiving from the mobile device data representing the current location of the mobile device to provide received location data; determining whether the received location data is within a pre-determined area associated with a specific use; and upon determining the received location data is within a pre-determined area associated with a specific use, transmitting to the mobile device a command to display the validating visual object, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because it would prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).

As to Claim 43, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose but Saarinen teaches determining that a pre-determined time period associated with the ticket payload has not expired and permitting the display of the visual validating object ([0023]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the feature of determining that a pre-determined time period associated with the ticket payload has not expired and permitting the display of the visual validating object, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because it would prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).

As to Claim 44, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose but Saarinen teaches receiving data representing a pre-determined expiration time associated with the ticket payload and prohibiting the display of the validating visual object after the pre-determined expiration time ([0023]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the feature of receiving data representing a pre-determined expiration time associated with the ticket payload and prohibiting the display of the validating visual object after the pre-determined expiration time, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because it would prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).

As to Claim 45, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.   Lee does not directly disclose but Saarinen teaches receiving data representing a pre-determined ticket type (“States,” [0017]) associated with the ticket payload and in dependence on such pre-determined ticket type data, causing the display of the validating visual object to indicate the pre-determined ticket type ([0017]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the features of receiving data representing a pre-determined ticket type associated with the ticket payload and in dependence on such pre-determined ticket type data, causing the display of the validating visual object to indicate the pre-determined ticket type, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because it would prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).

As to Claim 47, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.   
Lee does not directly disclose but Saarinen teaches wherein the receiving step is further comprised of opening a push data channel from a system comprised of a ticket storage server to the user's mobile device so as to cause the ticket payload to be transmitted through the push data channel in a manner so it is not resident on the user's mobile device (“ticket is just a link,” [0156]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the feature wherein the receiving step is further comprised of opening a push data channel from a system comprised of a ticket storage server to the user's mobile device so as to cause the ticket payload to be transmitted through the push data channel in a manner so it is not resident on the user's mobile device, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because it would prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).

As to Claim 48, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose but Saarinen teaches transmitting to a server a request to obtain the purchased ticket which is represented by the ticket payload so as to cause the server to execute a transaction that modifies a data record corresponding to the purchased ticket that indicates that the ticket was purchased already by another purchaser in order to associate the ticket with the user of the mobile device displaying the validating visual object and with the mobile device itself ([0170]-[0173]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the feature of transmitting to a server a request to obtain the purchased ticket which is represented by the ticket payload so as to cause the server to execute a transaction that modifies a data record corresponding to the purchased ticket that indicates that the ticket was purchased already by another purchaser in order to associate the ticket with the user of the mobile device displaying the validating visual object and with the mobile device itself, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because it would prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).

As to Claim 49, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.   
Lee does not directly disclose but Saarinen teaches receiving at the server from another purchaser a command authorizing the transfer of the ticket to the user of the device ([0170]-[0178]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the feature of receiving at the server from another purchaser a command authorizing the transfer of the ticket to the user of the device, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because it would prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).

As to Claim 50, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose but Saarinen teaches exchanging an indicia of identity associated with the another purchaser that is stored in the data record with an indicia of identity associated with the user of the device ([0172]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the feature of exchanging an indicia of identity associated with the another purchaser that is stored in the data record with an indicia of identity associated with the user of the device, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because it would prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).

As to Claim 51, Lee discloses a system (system of Fig.1) comprised of a mobile device comprised of a display screen connected by a data network to a server adapted to display a validating visual object, said system comprising: 
a server (server 102), wherein the server receives a selected visual indicator (“ticket layout information,” [0043]) to provide a validating visual object (“contents that the user wants to put in the ticket,” [0043]); 
a data record (“member content,” [0015]) associated with a purchased ticket containing a unique token (“member ID,” [0019]), wherein the selected visual indicator is stored in the data record ([0015], [0019] and [0048]); 
Lee does not directly disclose
a mobile device, wherein the mobile device fetches the unique token over a data channel and transmits the unique token to a system with a database; 
wherein the system with a database checks the unique token associated with the purchased ticket is valid and upon confirmation that the unique token is valid transmits back to the mobile device a ticket payload, wherein the ticket payload contains computer code that causes the validating visual object to be displayed on a display screen, wherein the validating visual object is displayed when a user holds down a button on the user interface of the mobile device and when the button is released by the user the validating visual object is destroyed.
Jaalinoja teaches
a mobile device (mobile device 200), wherein the mobile device fetches the unique token over a data channel and transmits the unique token to a system with a database ([0026], “The user can then later fetch a token from the token storage system into his mobile communication means, and use the token,” [0068]); 
wherein the system (“verifying system,” [0027], [0032], [0063]) with a database (“database,” [0063]) checks the unique token associated with the purchased (“buyer,” [0055], [0070]) ticket (“ticket,” [0055]) is valid ([0008], [0019], [0032]-[0042], [0045], [0055], [0058], and [0065]) and upon confirmation that the unique token is valid, obtaining the ticket ([0058]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee by the features of Jaalinoja and in particular to include in Lee, a mobile device, wherein the mobile device fetches the unique token over a data channel and transmits the unique token to a system with a database, and wherein the system with a database checks the unique token associated with the purchased ticket is valid and upon confirmation that the unique token is valid, as taught by Jaalinoja.
A person having ordinary skill in the art would have been motivated to combine these features because it would help people “to buy and obtain the tickets early, and use them later” (Jaalinoja, [0004]).
Saarinen teaches
transmits back to the mobile device a ticket payload (“mobile active ticket application 22b’,” [0068]), wherein the ticket payload contains computer code that causes the validating visual object (“active ticket,” [0068]) to be displayed on a display screen ([0068]), wherein the validating visual object is displayed when a user holds down a button (“Use” button, [0077]) on the user interface of the mbile device (Fig.3B, [0077]-[0078], [0117], and [0163]) and when the object is used by the user the validating visual object is destroyed (Fig.3C, [0077]-[0078] and [0117]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja combination’s upon confirmation that the unique token is valid, the features of transmitting back to the mobile device a ticket payload, wherein the ticket payload contains computer code that causes the validating visual object to be displayed on a display screen, wherein the validating visual object is displayed when a user holds down a button on the user interface of the mobile device and when the object is used by the user the validating visual object is destroyed, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because Jaalinoja already teaches that upon confirmation that the unique token is valid, issuing a physical ticket ([0058]); therefore, instead of issuing a physical ticket, transmitting back to the mobile device a ticket payload, would overcome the known problems associated with physical tickets such as “2) It is hard to check whether the known ticket is a stolen ticket in most cases, e.g. movie ticket. 3) It is hard to do digital management for the tickets. 4) The physical ticket wastes a lot of paper” (Saarinen, [0005]) and it would also prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).
While Saarinen does not directly disclose that when the button is released (after holding it down) would constitute a “use” of the ticket (Saarinen teaches that a “use” could be the user clicking on a “Use” icon; see [0077], and that “[a]fter the ticket is used, either the ticket issuer server or the ticket inspector may disable the active ticket by either upgrading the valid ticket to an invalid ticket or destroying the valid ticket.” [0117]);
Miller teaches when a button is released by the user a digital object is destroyed (“the help screen remains active while button "D" is activated, and the help screen is deactivated (e.g., removed from the display) when the "D" button is released.” [0030]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen combination by the features of Miller and in particular to include when an object is used in the Lee/Jaalinoja/Saarinen combination, the feature that a button is released by the user, as taught by Miller.
A person having ordinary skill in the art would have been motivated to combine these features because it would provide a simple manner to navigate and select content for the user (Miller, [0031]).

As to Claim 53, Lee discloses a non-transitory computer data storage device comprised of computer data representing a computer program that when executed comprised of a mobile device (computer 101) comprised of a display screen connected by a data network to a server (Fig.1) to perform a method of displaying a validating visual object, said method comprising: 
receiving at the server (server 102) a selected visual indicator (“contents that the user wants to put in the ticket,” [0043]) to provide a validating visual object (ticket, [0043]); 
storing the selected visual indicator in a data record (“member content,” [0015]) associated with a purchased ticket (“ticket purchaser” [0019])([0015], [0019] and [0048]), wherein the data record associated with a purchased ticket contains a unique token (“member ID,” [0019]) associated with the purchased ticket ([0019]); 
Lee does not directly disclose
fetching the unique token associated with the purchased ticket over a secure data channel, by a mobile device; 
transmitting the unique token to a system with a database, wherein the system with a database checks that the unique token associated with the purchased ticket is valid and upon confirmation that the unique token is valid transmits back to the mobile device a ticket payload, wherein the ticket payload contains computer code that causes the validating visual object to be displayed on a display screen, the ticket payload adaptable to be usable only on the receiving mobile device,
receiving a dynamic script code as part of the ticket payload; and altering the computer code that causes the validating visual object to be displayed on a display screen using the received dynamic script code, wherein the validating visual object is displayed when a user holds down a button on the user interface of the mobile device and when the button is released by the user the validating visual object is destroyed.
Jaalinoja teaches
fetching a unique token associated with the purchased (“buyer,” [0055], [0070]) ticket (“ticket,” [0055]) over a secure data channel (“tokens are encrypted and digitally signed” [0023] therefore, the transmission channel in [0021] is secure) by a mobile device ([0026], “The user can then later fetch a token from the token storage system into his mobile communication means, and use the token,” [0068]); 
transmitting the unique token to a system (“verifying system,” [0027], [0032], [0063]) with a database (“database,” [0063]), wherein the system with a database checks that the unique token associated with the purchased ticket is valid ([0008], [0019], [0032]-[0042], [0045], [0055], [0058], and [0065]) and upon confirmation that the unique token is valid, obtaining the ticket ([0058]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee by the features of Jaalinoja and in particular to include in Lee, the features of fetching the unique token associated with the purchased ticket over a secure data channel by a mobile device; transmitting the unique token to a system with a database, wherein the system with a database checks that the unique token associated with the purchased ticket is valid and upon confirmation that the unique token is valid, as taught by Jaalinoja.
A person having ordinary skill in the art would have been motivated to combine these features because it would help people “to buy and obtain the tickets early, and use them later” (Jaalinoja, [0004]).
Saarninen teaches 
transmits back to the mobile device a ticket payload (“mobile active ticket application 22b’,” [0068]), wherein the ticket payload contains computer code that causes the validating visual object (“active ticket,” [0068]) to be displayed on a display screen ([0068]), the ticket payload adaptable to be usable only on the receiving mobile device,
receiving a dynamic script code (“control data,” [0082]) as part of the ticket payload ([0035], [0047], [0068], and [0082]); and 
altering the computer code that causes the validating visual object to be displayed on a display screen using the received dynamic script code ([0047]-[0050] and [0082]), wherein the validating visual object is displayed when a user holds down a button (“Use” button, [0077]) on the user interface of the mobile device (Fig.3B, [0077]-[0078], [0117], and [0163]) and when the object is used by the user the validating visual object is destroyed (Fig.3C, [0077]-[0078] and [0117]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja combination’s upon confirmation that the unique token is valid, the features of transmitting back to the mobile device a ticket payload, wherein the ticket payload contains computer code that causes the validating visual object to be displayed on a display screen, the ticket payload adaptable to be usable only on the receiving mobile device, as taught by Saarinen, and to include in the Lee/Jaalinoja combination, the features of receiving a dynamic script code as part of the ticket payload; and altering the computer code that causes the validating visual object to be displayed on a display screen using the received dynamic script code, wherein the validating visual object is displayed when a user holds down a button on the user interface of the mobile device and when the is used by the user the validating visual object is destroyed, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because Jaalinoja already teaches that upon confirmation that the unique token is valid, issuing a physical ticket ([0058]); therefore, instead of issuing a physical ticket, transmitting back to the mobile device a ticket payload, would overcome the known problems associated with physical tickets such as “2) It is hard to check whether the known ticket is a stolen ticket in most cases, e.g. movie ticket. 3) It is hard to do digital management for the tickets. 4) The physical ticket wastes a lot of paper” (Saarinen, [0005]) and it would also prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).
While Saarinen does not directly disclose that when the button is released (after holding it down) would constitute a “use” of the ticket (Saarinen teaches that a “use” could be the user clicking on a “Use” icon; see [0077], and that “[a]fter the ticket is used, either the ticket issuer server or the ticket inspector may disable the active ticket by either upgrading the valid ticket to an invalid ticket or destroying the valid ticket.” [0117]);
Miller teaches when a button is released by the user a digital object is destroyed (“the help screen remains active while button "D" is activated, and the help screen is deactivated (e.g., removed from the display) when the "D" button is released.” [0030]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen combination by the features of Miller and in particular to include when an object is used in the Lee/Jaalinoja/Saarinen combination, the feature that a button is released by the user, as taught by Miller.
A person having ordinary skill in the art would have been motivated to combine these features because it would provide a simple manner to navigate and select content for the user (Miller, [0031]).

As to Claim 54, Lee discloses a non-transitory computer data storage device comprised of computer data representing a computer program that when executed causes a system comprised of a server connected by a data network to a computer device (computer 101) comprised of a display screen to perform a method of displaying a validating visual object (Fig.1), said object being pre-selected to correspond to a specific use ([0039]), said method comprising:
receiving at the server (server 102) a selected visual indicator (“ticket layout information,” [0043]) to provide a validating visual object (“contents that the user wants to put in the ticket,” [0043]); 
storing the selected validating visual object in a data record (“member content,” [0015]) associated with a purchased ticket (“ticket purchaser” [0019])([0015], [0019] and [0048]), wherein the data record associated with a purchased ticket-contains a unique token (“member ID,” [0019]) associated with the purchased ticket ([0019]).
Lee does not directly disclose
fetching the unique token associated with the purchased ticket over a secure data channel, by a computer device; 
transmitting the unique token to a system with a database, wherein the system with a database checks that the unique token associated with the purchased ticket is valid and upon confirmation that the unique token is valid transmits back to the mobile device a ticket payload, wherein the ticket payload contains computer code that causes the validating visual object to be displayed on a display screen,
receiving a dynamic script code as part of the ticket payload; and 
altering the computer code that causes the validating visual object to be displayed on a display screen using the received dynamic script code, wherein the validating visual object is displayed when a user holds down a button on the user interface of the mobile device and when the button is released by the user the validating visual object is destroyed.
Jaalinoja teaches
fetching a unique token associated with the purchased (“buyer,” [0055], [0070]) ticket (“ticket,” [0055]) over a secure data channel (“tokens are encrypted and digitally signed” [0023] therefore, the transmission channel in [0021] is secure), by a computer device ([0026], “The user can then later fetch a token from the token storage system into his mobile communication means, and use the token,” [0068]); 
transmitting the unique token to a system (“verifying system,” [0027], [0032], [0063]) with a database (“database,” [0063]), wherein the system with a database checks that the unique token associated with the purchased ticket is valid ([0008], [0019], [0032]-[0042], [0045], [0055], [0058], and [0065]) and upon confirmation that the unique token is valid, obtaining the ticket ([0058]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee by the features of Jaalinoja and in particular to include in Lee, the features of fetching the unique token associated with the purchased ticket over a secure data channel, by a computer device; transmitting the unique token to a system with a database, wherein the system with a database checks that the unique token associated with the purchased ticket is valid and upon confirmation that the unique token is valid, as taught by Jaalinoja.
A person having ordinary skill in the art would have been motivated to combine these features because it would help people “to buy and obtain the tickets early, and use them later” (Jaalinoja, [0004]).
Saarninen teaches 
transmits back to the mobile device a ticket payload (“mobile active ticket application 22b’,” [0068]), wherein the ticket payload contains computer code that causes the validating visual object (“active ticket,” [0068]) to be displayed on a display screen ([0068]),
receiving a dynamic script code (“control data,” [0082]) as part of the ticket payload ([0035], [0047], [0068], and [0082]); and 
altering the computer code that causes the validating visual object to be displayed on a display screen using the received dynamic script code ([0047]-[0050] and [0082]), wherein the validating visual object is displayed when a user holds down a button (“Use” button, [0077]) on the user interface of the mobile device (Fig.3B, [0077]-[0078], [0117], and [0163]) and when the object is used by the user the validating visual object is destroyed (Fig.3C, [0077]-[0078] and [0117]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja combination’s upon confirmation that the unique token is valid, the features of transmitting back to the mobile device a ticket payload, wherein the ticket payload contains computer code that causes the validating visual object to be displayed on a display screen, as taught by Saarinen, and to include in the Lee/Jaalinoja combination, the features of receiving a dynamic script code as part of the ticket payload; and altering the computer code that causes the validating visual object to be displayed on a display screen using the received dynamic script code, wherein the validating visual object is displayed when a user holds down a button on the user interface of the mobile device and when the object is used by the user the validating visual object is destroyed, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because Jaalinoja already teaches that upon confirmation that the unique token is valid, issuing a physical ticket ([0058]); therefore, instead of issuing a physical ticket, transmitting back to the mobile device a ticket payload, would overcome the known problems associated with physical tickets such as “2) It is hard to check whether the known ticket is a stolen ticket in most cases, e.g. movie ticket. 3) It is hard to do digital management for the tickets. 4) The physical ticket wastes a lot of paper” (Saarinen, [0005]) and it would also prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).
While Saarinen does not directly disclose that when the button is released (after holding it down) would constitute a “use” of the ticket (Saarinen teaches that a “use” could be the user clicking on a “Use” icon; see [0077], and that “[a]fter the ticket is used, either the ticket issuer server or the ticket inspector may disable the active ticket by either upgrading the valid ticket to an invalid ticket or destroying the valid ticket.” [0117]);
Miller teaches when a button is released by the user a digital object is destroyed (“the help screen remains active while button "D" is activated, and the help screen is deactivated (e.g., removed from the display) when the "D" button is released.” [0030]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen combination by the features of Miller and in particular to include when an object is used in the Lee/Jaalinoja/Saarinen combination, the feature that a button is released by the user, as taught by Miller.
A person having ordinary skill in the art would have been motivated to combine these features because it would provide a simple manner to navigate and select content for the user (Miller, [0031]).

As to Claim 55, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.   Lee does not directly disclose but Saarinen teaches transmitting to the server a data message representing the condition that the ticket payload has been used to cause a data record associated with the purchased ticket residing on the server to be updated to indicate a used status ([0117]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the feature of transmitting to the server a data message representing the condition that the ticket payload has been used to cause a data record associated with the purchased ticket residing on the server to be updated to indicate a used status, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because it would prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).

As to Claim 56, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose but Saarinen teaches transmitting to a server a data message representing the condition that the ticket payload has been used for the specific use in order to cause a data record associated with the purchased ticket residing on the server to be updated to indicate a used status ([0117]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the feature of transmitting to a server a data message representing the condition that the ticket payload has been used for the specific use in order to cause a data record associated with the purchased ticket residing on the server to be updated to indicate a used status, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because it would prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).

As to Claim 57, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.   Lee does not directly disclose but Saarinen teaches wherein the decryption key is stored in a secure portion of the mobile device that is under the control of a telecommunications provider ([0150]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Saarinen and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the feature of wherein the decryption key is stored in a secure portion of the mobile device that is under the control of a telecommunications provider, as taught by Saarinen.
A person having ordinary skill in the art would have been motivated to combine these features because it would prevent “unauthorized (i.e. pirated) superdistributed tickets” (Saarinen, [00017]).

Claims 7-8 and 33-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Jaalinoja and further in view of Saarinen and Miller and Yoshino et al. (US 2003/0120611 A1)(“Yoshino”).

As to Claim 7, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose determining that the executed computer code that causes the validating visual object to be displayed on a display screen has not been tampered.
Yoshino teaches determining that the executed computer code that causes the validating visual object (“electronic ticket” [0505]) to be displayed on a display screen has not been tampered ([0505]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Yoshino and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the features of determining that the executed computer code that causes the validating visual object to be displayed on a display screen has not been tampered, as taught by Yoshino.
A person having ordinary skill in the art would have been motivated to combine these features because it would help prevent fraudulent use of the ticket.

As to Claim 8, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose determining that the ticket payload has not been tampered.
Yoshino teaches determining that the ticket payload (“electronic ticket” [0505]) has not been tampered ([0505]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the feature of Yoshino and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the feature of determining that the ticket payload has not been tampered, as taught by Yoshino.
A person having ordinary skill in the art would have been motivated to combine these features because it would help prevent fraudulent use of the ticket.

As to Claim 33, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose determining that the executed computer code that causes the validating visual object to be displayed on a display screen has not been tampered.
Yoshino teaches determining that the executed computer code that causes the validating visual object (“electronic ticket” [0505]) to be displayed on a display screen has not been tampered ([0505]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Yoshino and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the features of determining that the executed computer code that causes the validating visual object to be displayed on a display screen has not been tampered, as taught by Yoshino.
A person having ordinary skill in the art would have been motivated to combine these features because it would help prevent fraudulent use of the ticket.

As to Claim 34, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose determining that the ticket payload has not been tampered.
Yoshino teaches determining that the ticket payload (“electronic ticket” [0505]) has not been tampered ([0505]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the feature of Yoshino and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the feature of determining that the ticket payload has not been tampered, as taught by Yoshino.
A person having ordinary skill in the art would have been motivated to combine these features because it would help prevent fraudulent use of the ticket.

Claims 12-14 and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Jaalinoja and further in view of Saarinen and Miller and Shinzaki (US 2001/0017584 A1)(“Shinzaki”).

As to Claim 12, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose receiving as input biometric data into the mobile device, through a user interface, biometric data associated with the user of the mobile device that permits the computer code to operate to display the validating visual object when the input biometric data is verified to be associated with the received ticket payload and to prohibit such operation in the absence of such verification.
Shinzaki teaches receiving as input biometric data (“biometric,” [0010]) into the mobile device, through a user interface, biometric data associated with the user of the mobile device that permits the computer code to operate to display the validating visual object (“membership information,” [0010]) when the input biometric data is verified to be associated with the received payload (“reference biometrics,” [0064]) and to prohibit such operation in the absence of such verification (Abstract, [0010], and [0067]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Shinzaki and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the features of receiving as input biometric data into the mobile device, through a user interface, biometric data associated with the user of the mobile device that permits the computer code to operate to display the validating visual object when the input biometric data is verified to be associated with the received ticket payload and to prohibit such operation in the absence of such verification, as taught by Shinzaki.
A person having ordinary skill in the art would have been motivated to combine these features because it would help prevent fraudulent use of the ticket.

As to Claims 13 and 39, the Lee/Jaalinoja/Saarinen/Miller/Shinzaki combination discloses as discussed above.  
Lee does not directly disclose but Shinzaki teaches determining that the biometric data is verified to be the user's face (“facial recognition,” [0060]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Shinzaki and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the features of determining that the biometric data is verified to be the user's face, as taught by Shinzaki.
A person having ordinary skill in the art would have been motivated to combine these features because it would help prevent fraudulent use of the ticket.

As to Claims 14 and 40, the Lee/Jaalinoja/Saarinen/Miller/Shinzaki combination discloses as discussed above. 
Lee does not directly disclose but Shinzaki teaches determining that the biometric data is verified to be the user's voice (“voiceprint,” [0060]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Shinzaki and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the features of determining that the biometric data is verified to be the user's face, as taught by Shinzaki.
A person having ordinary skill in the art would have been motivated to combine these features because it would help prevent fraudulent use of the ticket.


As to Claim 38, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose receiving as input biometric data into the computer device, through a user interface, biometric data associated with the user of the computer device that permits the computer device to operate to display the validating visual object when the input biometric data is verified to be associated with the received ticket payload and to prohibit such operation in the absence of such verification.
Shinzaki teaches receiving as input biometric data (“biometric,” [0010]) into the computer device, through a user interface, biometric data associated with the user of the computer device that permits the computer device to operate to display the validating visual object (“membership information,” [0010]) when the input biometric data is verified to be associated with the received payload (“reference biometrics,” [0064]) and to prohibit such operation in the absence of such verification (Abstract, [0010], and [0067]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Shinzaki and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the features of receiving as input biometric data into the computer device, through a user interface, biometric data associated with the user of the computer device that permits the computer device to operate to display the validating visual object when the input biometric data is verified to be associated with the received ticket payload and to prohibit such operation in the absence of such verification, as taught by Shinzaki.
A person having ordinary skill in the art would have been motivated to combine these features because it would help prevent fraudulent use of the ticket.

Claims 16 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Jaalinoja and further in view of Saarinen and Miller and Martin et al. (US 8,558,693 B2)(“Martin”).

As to Claims 16 and 42, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose wherein the receiving step is further comprised of obtaining location data from a GPS module.
Martin teaches obtaining location data from a GPS module (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Martin and in particular to include in the receiving step of the Lee/Jaalinoja/Saarinen/Miller combination, the feature of obtaining location data from a GPS module, as taught by Martin.
A person having ordinary skill in the art would have been motivated to combine these features because it would help prevent fraudulent use of the ticket.

Claims 20 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Jaalinoja and further in view of Saarinen and Miller and Spikes (US 2008/0015983 A1)(“Spikes”).

As to Claims 20 and 46, the Lee/Jaalinoja/Saarinen/Miller combination discloses as discussed above.
Lee does not directly disclose wherein the pre-determined ticket type is one of adult or child.
Spikes discloses wherein the pre-determined ticket type is one of adult or child (“adult, child,” [0034]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lee/Jaalinoja/Saarinen/Miller combination by the features of Spikes and in particular to include in the Lee/Jaalinoja/Saarinen/Miller combination, the feature of the pre-determined ticket type is one of adult or child, as taught by Spikes.
A person having ordinary skill in the art would have been motivated to combine these features because it would help prevent children from watching inappropriate material.

Claim Interpretation
The Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard.  In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other sources to support interpretation of the claims1.  Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.  Finally, the following list is not intended to be exhaustive in any way:
destroy: “to make (something) ineffective.” The Penguin English Dictionary, edited by R. E. Allen, Penguin, 3rd edition, 2007. Credo Reference, https://search.credoreference.com/content/entry/penguineng/destroy/0?institutionId=743. Accessed 21 May 2022.

Response to Arguments
Applicant’s arguments filed in the February 2022 Remarks have been fully considered and addressed below. 
On page 17, Applicant argues that “Miller does not teach a digital object is destroyed” because “[d]eactivating a help screen does not teach destroying a digital object…if the user pressed the D button again, the help screen would again appear. It is not destroyed, which is the very purpose of the claimed limitation.”  The Examiner respectfully disagrees that “Miller does not teach a digital object is destroyed.”  First, it is noted that Miller explicitly states “the help screen…is…removed from the display.”  It is the Examiner’s principle position that “removing” is equivalent to “destroying.”  Second, Applicant’s own specification lacks a lexicographic definition of “destroy” (or “destroys”).  Furthermore, Applicant’s specification admits to retaining and recovering information from the validating visual object after “destroying” takes place.  For example, in paragraph [0044] of the instant specification, it states that:
When the button is released, the application destroys the validating visual object. Security can also be enhanced by retaining as steganographic data embedded in the validating visual object, the IMEI, UDID, Serial number or phone number of the device. The application can be operated to recover that information and display it on the screen.
As such, the Examiner finds that consistent with the customary meaning of “destroy” (see Claim Interpretation section) and the instant Specification, there is no requirement in the definition of “destroy” nor in the claims, to exclude recovering after destroying.  Third, there is no question that Saarinen destroys the validating visual object after the user holds down the “use” button, as expressed in the rejection (Fig.3C, [0077]-[0078], and [0117]).  As similarly explained in the rejection, by adding Miller’s teaching that a use of a digital object can constitute a release of a button in Saarinen’s original teaching of “[a]fter the ticket is used, either the ticket issuer server or the ticket inspector may disable the active ticket by either upgrading the valid ticket to an invalid ticket or destroying the valid ticket” ([0117]), the limitation of “wherein the validating visual object is displayed when a user holds down a button on the user interface of the mobile device and when the button is released by the user the validating visual object is destroyed” is rendered obvious. 
On pages 17-18, Applicant argues that “the purported motivation…also lacks rational underpinning” because the cited references “are not concerned with providing a simple manner to navigate and select content.”  The Examiner respectfully disagrees.  Miller states “The selectors are arranged such that the electronic device accomplishes navigating and selecting content on each channel in a simple manner.” ([0031]).  Lee is directed to allowing “ticket purchases [to] easily add their avatar images to their own tickets” (Abstract).  Likewise Saarinen’s invention is about providing a digital ticketing with mobile phones that steers away from “usability issues which impedes the digital ticket uses” ([0007]).
On page 18, Applicant argues that “Miller…is non-analogous art.”  The Examiner respectfully disagrees.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, it is the Examiner’s understanding that in Applicant’s specification the user holds down a button to display the validating visual object, and when said button is released it is presumably to remove it from the display.  Similarly, in Miller, pressing a button down displays an object while releasing the button removes it from the screen. Both the instant application and Miller are pertinent to the problem of controlling the display of an image on a device based on a user’s conjunct actions of pressing and de-pressing of a button.  Therefore, the argument is found unpersuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weinblatt et al. (US 2003/0144035 A1)(“Weinblatt”) discloses “[i]f the consumer still wants to display the barcode, this can be done by depressing button 12 again. Then, in response to resultant signal 14, the barcode will be displayed for a predetermined period of time sufficient for it to be processed for redemption, such as two minutes. When the predetermined period of time expires, the coupon display data will be automatically erased from memory 5 by circuit 63 in response to signal 64.” ([0055]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621                                                                                                                                                                                                        
May 21, 2022
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, the Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.